Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Highland Pines Nursing Home, Ltd.,
(CCN: 67-5133),

Petitioner,

Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-09-750
Decision No. CR2204

Date: August 10, 2010

DECISION

Petitioner, Highland Pines Nursing Home, Ltd. (Petitioner or facility), is a long-term care
facility, located in Longview, Texas, that participates in the Medicare program. Based
primarily on the facility’s response when one of its residents developed a painful,
necrotic leg wound, the Centers for Medicare and Medicaid Services (CMS) determined
that the facility was not in substantial compliance with Medicare requirements, and that
its deficiencies posed immediate jeopardy to resident health and safety.

CMS has imposed civil money penalties (CMPs) of $5,650 per day for 20 days of
immediate jeopardy and $1,100 per day for 20 days of substantial noncompliance that
was not immediate jeopardy.

For the reasons set forth below, I find that the facility was not in substantial compliance
with Medicare program requirements; its deficiencies posed immediate jeopardy to
resident health and safety; and the penalties imposed are reasonable.

I. Background
The Social Security Act (Act) sets forth requirements for nursing facility participation in

the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act §1819. The
2

Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, following a complaint investigation/partial extended survey, conducted from July 7
through 10, 2009, CMS determined that the facility was not in substantial compliance
with Medicare participation requirements, specifically: 42 C.F.R. § 483.10(b)(11) (Tag
F157 — notification of changes); 42 C.F.R. § 483.20(k)(3)(i) (Tag F 281 — comprehensive
care plans); and 42 C.F.R. § 483.25 (Tag F309 — quality of care), and that its deficiencies
posed immediate jeopardy to resident health and safety. CMS Exs. 1,3. CMS
subsequently determined that, as of July 11, 2009, the facility’s deficiencies no longer
posed immediate jeopardy, and that it returned to substantial compliance on July 31,
2009. CMS Ex. | at 4.

CMS has imposed against the facility a CMP of $5,650 per day for 20 days of immediate
jeopardy (June 21 through July 10, 2009), and $1,100 per day for 20 days of substantial
noncompliance that was not immediate jeopardy (July 11 through July 30, 2009), for a
total CMP of $135,000. CMS Ex. | at 4.

Petitioner timely requested a hearing.

The parties agree that this matter may be decided based on the written record, without
need for an in-person hearing. See Order Summarizing Pre-hearing Conference at 2
(April 19, 2010); 42 C.F.R. § 498.66.

I have admitted into evidence CMS Exs. | - 14 and P. Exs. 1 - 9. Jd. The parties filed
initial briefs (CMS Br.; P. Br.). CMS filed a reply brief (CMS Reply); and Petitioner
filed a sur-reply (P. Sur-Reply).

IL. Issues
1. Whether, from June 21 through July 30, 2009, the facility was in substantial

compliance with Medicare program requirements, specifically 42 C.F.R. §§
483.10(b)(11); 483. 20(k)(3)(i); and 483.25;
3

2. If the facility was not in substantial compliance from June 21 through July 10,
2009, did its deficiencies then pose immediate jeopardy to resident health and
safety?

3. If the facility was not in substantial compliance with program requirements, were
the penalties imposed -- $5,650 per day for 20 days of immediate jeopardy and
$1,100 per day for 20 days of substantial noncompliance that was not immediate
jeopardy — reasonable?

Order Summarizing Prehearing Conference at 1-2.
III. Discussion

A. Because facility staff did not meaningfully consult a
resident’s physician about her deteriorating wound and
disregarded an emergency room physician’s order for
wound care, the facility was not in substantial compliance
with 42 C.F.R. §§ 483.10(b)(11),483.20(k)(3)(i), and
483.25."

Resident 1 (R1): This case centers around the facility’s response when one of its
residents developed a necrotic wound on her leg.

R1 was a 104-year woman, who was blind and suffering from peripheral vascular
disease, ischemic heart disease, arthritis, anxiety and other impairments. P. Ex. 3 at 3, 6,
30; CMS Ex. 7 at 93. Given her age and physical condition, she was at significant risk
for skin deterioration.

Facility records describing R1’s skin condition are not wholly consistent, but include the
following:

In May 2009, toenails on R1’s right foot became infected. She was treated by a
podiatrist, who drained an abscess, debrided her toenails, and prescribed antibiotics. P.
Ex. 3 at 30, 34; see P. Ex. 3 at 8, 45; CMS Ex. 7 at 15.

A nursing note dated May 26, 2009, says that the resident “has multiple scabbed over
areas to her [lower] legs.” P. Ex. 3 at 9. Her weekly skin assessment, dated June 8, 2009,
also describes an “old brown scabbed area” on her lower right leg. CMS Ex. 7 at 16.
This is strange, since no prior skin assessment refers to an earlier right leg wound that
might have evolved into an “old brown scabbed area.” CMS Ex. 7 at 11-16; P. Ex. 3 at
41-46. Moreover, a June 9, 2009 physician’s progress note mentions “some infection in

' My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
4

toenail last month,” but says nothing about any other wound. It does not mention any
scabbed area. P. Ex. 3 at 31. According to R1’s attending physician, Robert T.
Tompkins, M.D., if “a large necrotic wound had existed and required aggressive
treatment, I would have included that assessment in my progress notes.” P. Ex. 6 at 1
(Tompkins Decl.).

Prior to June 11, 2009, R1’s only consistently documented skin problem involved her
infected toenail.” If she had any scabs, Dr. Tompkins did not note them. Assuming he
examined her leg on June 9 — and no one suggests that he did not — he must have
concluded that any scabs were of no consequence.

June 11, 2009. A new wound appeared on June 11.

R1 showed signs of leg pain so the nurse aides asked treatment nurse, Judy Smith, R.N.,
to take a look. P. Ex. 4 (Daniels Decl.); P. Ex. 5 (Smith Decl.). According to the
assessment form that Nurse Smith filled out, a new wound appeared on R1’s right lower
leg. The wound was painful; it measured 7 x 4.2 cm., slightly smaller than a standard
size credit card. Nurse Smith could not assess its depth because it was obscured by
necrosis (dead tissue). She describes firmly adherent, hard, black eschar (dead tissue)
and indicates no drainage. CMS Ex. 7 at 22-23; see CMS Ex. 13 at 2 (Lockwood Decl.).

Other contemporaneous records confirm the presence of necrotic tissue. See P. Ex. 3 at
12, 13, 35, 36; CMS Ex. 7 at 26, 28.

According to Nurse Smith, she instructed “LVN C” to contact R1’s physician “about the
cellulitis assessed in the limb.” P. Ex. 5 at 1 (Smith Decl.). At 11:00 a.m., an LVN (who
may have been LVN C) sent a fax to Dr. Tompkins and called his office. The fax said:
“Assessed by treatment nurse, cellulitis noted to right foot. Requesting antibiotic
treatment or other related suggestions.” The fax did not mention necrotic or dead tissue,
nor did it mention the resident’s significant pain. CMS Ex. 7 at 19; CMS Ex. 13 at 3; see
P. Ex. 3 at 11.

No one from the facility actually spoke to Dr. Tompkins. According to the LVN’s 12:35
p.m. note, the “operator” told her that the office was closed and would reopen at 1:15
p.m. The LVN left a message, but Dr. Tompkins did not return the call. At 5:00 p.m.,
another nurse, LVN Moton, called Dr. Tompkins’ office to request possible antibiotic
therapy for R1’s right foot, describing redness and mild warmth. Unable to reach the
doctor, she called R1’s daughter who agreed to call the physician “to hurry him in

> Petitioner claims that R1 had “chronic stasis ulcers.” P. Br. at 2, citing CMS Ex. 7 at
11-18. No weekly skin assessment — or any other record prior to the July 7 survey —
mentions a stasis ulcer.
5

responding to our request.”* According to the note, “immediately after talking to the
doctor’s office,” the facility received back a faxed order for antibiotics. P. Ex. 3 at 11;
CMS Ex. 7 at 19, 27. The document shows that Dr. Tompkins returned the fax, having
filled in and signed the requested order. CMS Ex. 7 at 19.

R1’s care plan was amended on June 11 to add as a problem cellulitis on the right lower
leg. According to the plan, the cellulitis was to be treated with antibiotics, and the wound
kept clean and dry. P. Ex. 3 at 63, 64; CMS Ex. 7 at 93, 94. The care plan does not
mention necrosis.

The wound deteriorated and continued to cause R1 significant pain. See, e.g., P. Ex. 3 at
12, 14 (resident crying out for medication because her “leg hurt so bad”); P. Ex. 4 at 2
(Daniels Decl.) (R1 “saying her leg was killing her. . . .”); CMS Ex. 7 at 26. On June 14
it began to seep serous fluid. The resident was referred to a nurse for a pain prescription.
P. Ex. 3 at 14; CMS Ex. 7 at 34. Nurse Smith apparently wrote a nursing order “to assure
that the wound would be monitored and assessed daily, and to provide for the [resident’s]
safety. P. Ex. 5 at 1 (Smith Decl.). No one consulted Dr. Tompkins and no physician
looked at the wound.

=

Nor did the weekly skin assessment, dated June 15, 2009, reflect R1’s deteriorating
condition. It indicates “no new areas noted,” no physician notified, no treatments
ordered, and no care plan update. CMS Ex. 7 at 16. Surveyor Marcie Lockwood
questioned the LVN responsible for conducting the weekly assessments. LVN
Mayvonne Moton told the surveyor that she did not recall ever seeing an injury on R1’s
right leg, nor did she recall treating R1’s right leg, although she saw a “scab” during her
June 8 assessment. CMS Ex. 13 at 3 (Lockwood Decl.).

June 21, 2009. On June 21, a nurse aide found R1 lying face-down on the floor of her
room. She had a hematoma on her forehead “with a] split down [the] middle.” Staff
called the physician’s office and the resident’s family and sent her to the emergency room
(ER). P. Ex. 3 at 16; CMS Ex. 7 at 151-155.4

Even though R1’s leg wound had been festering for ten days, no physician examined it
until she arrived at the ER on June 21. The ER physician, Christopher Dunnahoo, M.D.,

* It seems that it may have been Dr. Tompkins’ policy to refuse phone calls. According
to a July 8 nurse’s note, Nurse Smith called the office to speak to the doctor, but “was
told that they did not take phone calls [and] to fax Dr. Tompkins.” P. Ex. 3 at 24. A
physician’s unwillingness to converse with nursing staff obviously compromises the
facility’s ability to consult, and may be a practice that the facility’s medical director
should address. See 42 C.F.R. § 483.75(i) (Medical director responsible for
implementing resident care policies and coordinating medical care in the facility).

* Someone other than Dr. Tompkins ordered her taken to the ER. CMS Ex. 7 at 152.
6

looked at the necrotic wound, and referred the resident to the hospital’s wound care clinic
for evaluation and weekly treatments. CMS Ex. 7 at 49.

R1 returned to the facility at 12:45 a.m. on June 22. She had three sutures to her head.
Nurses’ notes do not mention any referral for wound care. P. Ex. 3 at 16; CMS Ex. 7 at
29.°

On June 25, 2009, Nurse Smith wrote a nurse’s note and an order to apply to the leg
wound a Betadine (which is a topical antiseptic) compress and to wrap the leg. On the
same day, R1’s care plan was amended to add Betadine compress and wrap. P. Ex. 3 at
64. The order had not been signed when the surveyors arrived almost two weeks later.
Dr. Tompkins finally signed it on July 9. P. Ex. 3 at 12, 37.

The wound continued to deteriorate and to cause the resident pain. P. Ex. 3 at 12; CMS
Ex. 7 at 22. By July 4, 2009, it measured 8 x 8 cm., and is described as “full thickness
skin loss with extensive destruction, tissue necrosis or damage to muscle, bone, or
supporting structure.” CMS Ex. 7 at 24.

When the surveyors arrived on July 7, they saw a wound that measured 8.5 x 10.2 cm.
The wound bed was totally obscured with black necrotic tissue. CMS Ex. 13 at 3
(Lockwood Decl.); CMS Ex. 6 at 8.

On July 10, Dr. Tompkins finally assessed the right leg wound, and diagnosed chronic
stasis ulcer secondary to cellulitis. Among other instructions, he called for debridement
at the wound care clinic “if the family requests.” P. Ex. 3 at 32.

Notes of an interdisciplinary meeting, held July 10, 2010, indicate that R1’s daughter
decided then that she would decline further treatment, but she first consulted Dr.
Tompkins. She said that she would cancel her mother’s wound clinic appointment if Dr.
Tompkins agreed, which he did. CMS Ex. 7 at 52. Following the meeting, Dr. Tompkins
ordered antibiotics and hospice care only. P. Ex. 3 at 32, 38; CMS Ex. 7 at 36.

R1 was admitted to hospice care on July 10. CMS Ex. 7 at 1. She was diagnosed with
gangrene in her right lower extremity on July 16, 2009. All routine medications were
discontinued, and 24-hour pain care measures began. P. Ex. 3 at 80. The resident died
on July 26, 2009. P. Ex. 3 at 29, 82.

Regulatory Requirements. The facility must protect and promote the rights of each
resident. In this regard, it must immediately inform the resident, consult the resident’s
physician, and (if known) notify the resident’s legal representative or interested family
member when there is a significant change in the resident’s physical, mental or
psychosocial status (i.e., a deterioration in health, mental or psychosocial status in either

* For once, the weekly skin assessment acknowledges “new areas,” but it is plainly
referring to the head wound. CMS Ex. 7 at 16.
7

life-threatening conditions or clinical complications); or a need to alter treatment
significantly (i.e., a need to discontinue an existing form of treatment due to adverse
consequences or to commence a new form of treatment). 42 C.F.R. § 483.10(b)(11).

Simply communicating information does not satisfy the regulatory requirement to
“consult” the attending physician. As the Departmental Appeals Board (Board) ruled in
Magnolia Estates, consultation requires more than just informing or notifying the
physician.

Consultation . . . requires a dialogue with and a responsive
directive from the resident’s physician as to what actions are
needed; it is not enough to merely notify the physician of the
resident’s change in condition. Nor is it enough to leave just
a message for the physician.

Magnolia Estates Skilled Care, DAB No. 2228 at 8 (2009).

Under the statute and the “quality of care” regulation, each resident must receive, and the
acility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act

§ 1819(b); 42 C.F.R. § 483.25.

The services provided or arranged by the facility must meet professional standards of
quality. 42 C.F.R. § 483.20(k)(3)(i).

The facility did not substantially comply with these requirements because 1) when the
necrotic leg wound appeared on June 11, staff provided Dr. Tompkins with incomplete
information, and thereafter failed to consult him even though the wound was
eteriorating; and 2) staff disregarded completely the ER physician’s order for a wound
clinic consult.

Staff provided incomplete information. When the leg wound first appeared, the facility
was required to “consult” R1’s physician. To their credit, staff members sent him a fax,
and attempted to call Dr. Tompkins, who was, at best, reluctant -- if not wholly unwilling
-- to take or return their calls. Eventually, he responded by returning their fax with the
requested order for antibiotics. Whether such correspondence satisfies the Magnolia
Estates’ requirements for “dialogue” is questionable. However, I need not decide that
issue because the LVN’s June 11 fax was simply inadequate; it did not provide a
complete and accurate picture of R1’s wound because it did not mention the necrotic
tissue.

This is significant. Cellulitis is an inflammation of soft
tissue. The condition described by the treatment nurse in her
interdisciplinary note of June 11, 2009 is one of necrotic or
8
dead tissue of the leg. . . .[T]he primary care physician said he
was not aware on June 11, 2009 that [R1] had a large necrotic
area on her leg. While the physician prescribed the antibiotic
Levaquin when he became aware of the inflammation of
[R1’s] right foot, his treatment orders would probably have
been more aggressive had he known of the necrotic area on
the resident’s leg.

CMS Ex. 13 at 3 (Lockwood Decl.).

Professional standards of quality mandate that staff provide the attending physician
complete and accurate information. If staff provide incomplete or inaccurate
information, there can be no adequate physician consultation, and the facility risks
providing inadequate or inappropriate care. Whether Dr. Tompkins would have altered
his treatment had he known about the necrosis is irrelevant.° The facility had an
affirmative duty to provide him with complete and accurate information so he could
make an informed judgment. R1 had a right to have her physician fully informed and
involved in her medical care. See Senior Rehabilitation & Skilled Nursing Center, DAB
No. 2300 at 12 (2010); Sheridan Health Care Center, DAB No. 2178 at 8 (2008), (failure
to notify the attending physician of a resident’s change in condition violates section
483.25).

For weeks following its appearance, the wound deteriorated and the resident suffered
significant pain, yet no one informed the physician.

Staff disregarded the ER physician order. When a physician finally examined R1’s
wound, he ordered evaluation and treatment at the hospital’s wound care clinic. Yet, the
facility did not inform Dr. Tompkins of the order or the ER physician’s concerns.

Petitioner claims that it did not have the ER physician order, although staff admit that
they were aware of its existence. P. Ex. 5 at 2 (Smith Decl.).” If so, I find this

° Tnote, however, that when staff later requested an order for antibiotics, describing
“eschar and bloody drainage,” Dr. Tompkins declined to order the medications, writing
“antibiotics not needed for stasis ulcers.” CMS Ex. 7 at 21. But see CMS Ex. 7 at 10, 36
(Dr. Tompkins ordered oral antibiotics the following day, when R1 went into hospice
care. His order does not explain the prescription’s purpose. ).

7 Petitioner makes this claim for the first time in its submissions here, even though the
survey report form describes the ER physician order and says that “the treatment nurse
said that this form was sent to the facility when the resident returned from the emergency
room on 6/21/09.” CMS Ex. 3. Nowhere in its plan of correction does the facility deny
receiving the order. CMS Ex. 3. This, together with the facility’s complete lack of
concern about any missing hospital physician’s order, suggests that the facility received
it.
9

problematic. The facility should have systems in place to ensure that it receives all orders
from hospital physicians. If, in fact, the facility did not receive the order, I would expect,
at a minimum, some investigation as to how such an order could be issued by a hospital
physician, but not conveyed to the facility. Nothing in this record suggests that facility
staff even recognized that they had a problem.

Nurse Smith admits learning about Dr. Dunnahoo’s order “a day or two after” the ER
visit. P. Ex. 5 at 2 (Smith Decl.). She told the surveyors that she had neither followed
the order, nor consulted the resident’s primary care physician, and they quote her as
saying, “We don’t just send them to the wound care clinic because the emergency room
doctor tells us to. Everything is an emergency to an emergency room doctor.” CMS Ex.
3 at 5-6; CMS Ex. 6 at 14.

In her declaration, Nurse Smith says that R1’s daughter told her about the physician’s
order, but did not want her mother to go to the wound care clinic. “She stated her mother
has said, ‘How much do I have to endure until I go to the graveyard.” P. Ex. 5 at 2
Smith Decl.). I find several problems with this claim. First, although a nurse’s note
dated June 30 confirms that R1’s daughter made the graveyard comment to Nurse Smith,
nothing in the note mentions the ER physician’s order, recommended treatment at the
wound care clinic, or any decision to refuse treatment in this regard. P. Ex. 3 at 12; CMS
Ex. 7 at 26. If, in fact, R1’s daughter mentioned that she did not want to send her mother
to the wound care clinic, the facility was required to document that refusal in the
resident’s care plan. 42 C.F.R. § 483.20(k)(1)(ii) mandates that the care plan describe
otherwise required services that are not provided due to the resident’s exercise of her
right to refuse treatment.

But even assuming that R1’s daughter made the remark, it would not have justified the
facility’s failure to inform Dr. Tompkins. When a resident refuses treatment, it is all the
more necessary to consult the attending physician, so that he can provide the guidance a
resident needs to make an informed decision, and so that he can assist in developing an
acceptable alternative, which is what ultimately happened here at the July 10
interdisciplinary team meeting. There, Dr. Tompkins voiced his opinions -- which R1’s
daughter sought before she made her final decision — and, with his active involvement,
the facility developed an alternative treatment plan.

Thus, I reject Petitioner’s assertion that telling Dr. Tompkins about the order would not
have affected R1’s treatment. But even if I accepted the argument, I would still find that

* T reject Petitioner’s remarkable, and wholly unsupported, suggestion that the ER
physician lacked “any prescriptive authority to order care and treatment for an existing
condition outside the scope of the attending physician’s order to transfer to the
Emergency Room for care and treatment to a laceration of her scalp.” P. Sur-reply at 6.
An ER physician may order treatment for any medical problems he observes. The
resident’s attending physician might counter that order, but can only do so if someone
tells him about it.
the facility was not in substantial cony

10
pliance. As the Board held in Senior Rehab. Skilled

Nursg. Cntr., DAB No. 2300 (2010), rejecting an expert’s recommendation without input

from the attending physician “poses a
potential for more than minimal harm’

ultimately agrees with the expert. DA!

Center, DAB No. 2178 at 22 -23 (faci
opportunity to “provide input and dire
circumstances”).

Petitioner also justifies its disregard o:

daughter/legal representative had earli

risk to resident health and safety and presents the
’ regardless of whether the attending physician

B No. 2300 at 11. See Sheridan Health Care

ity must provide the attending physician the
ction as to the care appropriate under the

the ER physician’s order by pointing out that R1’s
er signed an advance directive. But nothing in the

signed documents precluded consultation with the wound care clinic. In fact, the level of
care for which she opted explicitly includes hospitalization “to diagnose or manage a
significant new condition or for comfort care.” P. Ex. 3 at 73. Moreover, the
deteriorating wound was accompanied by significant pain, and the advance directive
plainly called for palliative care. Yet, until the July 10 meeting, staff did not consult Dr.
Tompkins about alleviating the pain from that wound.

Weekly skin assessment, Finally, I find completely inadequate the weekly skin
assessments, because they seem to describe new wounds, but then indicate that no new
areas are noted, no new treatment has been ordered, and neither the physician nor
responsible party have been notified, and no changes to the care plan. Only one
assessment, dated March 1, 2009, indicates new areas noted, skin tears on the lower left
extremity. CMS Ex. 7 at 12. Beginning June 8, 2009, the assessments refer to “old
brown scabbed areas on the lower right extremity.” CMS Ex. 7 at 16. But I find no
assessment indicating where or when those injuries to the lower right extremity occurred.
Nor is there any suggestion that, when they occurred, the physician and responsible party
were notified, or the care plan updated. See CMS Ex. 7 at 11-16; P. Ex. 3 at 41-46.
Moreover, even though the evidence overwhelmingly establishes the new wound on June
11, R1’s skin assessments do not indicate any changes to the leg. CMS Ex. 7 at 16.

For all of these reasons, I find that the facility twice failed to consult the resident’s
attending physician about a significant change in her condition or need to alter
significantly her treatment. Staff gave the physician incomplete or inaccurate
information about her wound, and disregarded a valid physician order. For all of these
reasons, the facility was not in substantial compliance with the Medicare regulations
governing notification of changes, comprehensive care plans, and quality of care.

B. CMS’s determination that the facility’s deficiencies
posed immediate jeopardy to resident health and safety is
not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
11
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.
§ 498.60(c). The Departmental Appeals Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy, and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy
exists.” Barbourville Nursing Home, DAB No. 1931 at 27-28 (2004), citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Center, DAB No. 2067 at 7, 9
(2007).

Here, a facility resident had a rapidly deteriorating leg wound that was causing her
significant pain. Facility staff gave her physician inaccurate information as to the
character of the wound and then stopped communicating with him. Ten days later, a
second physician ordered new assessments and treatment. Staff not only ignored the
order, they did not even tell her attending physician about it. These practices are likely to
cause serious harm to the resident.

In reaching this conclusion, I recognize that R1 was very old and debilitated, but her age
and condition do not excuse the facility from providing her the care and services that she
needed to maintain her highest practicable well-being. Its failure to do so was likely to
cause (and probably did cause) her unnecessary pain. Moreover, that staff were unaware
of their obligations compromised the health and safety of other vulnerable residents as
well.

CMS’s immediate jeopardy determination is therefore not clearly erroneous.
C. The penalties imposed are reasonable.

I next consider whether the CMPs are reasonable by applying the factors listed in 42
C.F.R. § 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

In reaching a decision on the reasonableness of the CMP, I consider whether the evidence
supports a finding that the amount of the CMP is at a level reasonably related to an effort
to produce corrective action by a provider with the kind of deficiencies found, and in
light of the above factors. I am neither bound to defer to CMS’s factual assertions, nor
free to make a wholly independent choice of remedies without regard for CMS’s
discretion. Barn Hill Care Center, DAB No. 1848, at 21 (2002); Community Nursing

12

Home, DAB No. 1807 at 22 et seq. (2002); Emerald Oaks, DAB No. 1800 at 9 (2001);
CarePlex of Silver Spring, DAB No. 1638 at 8 (1999).

CMS has imposed penalties of $5,650 per day, which is at the low-to-mid penalty range
for situations of immediate jeopardy ($3,050-$10,000), and $1,100 per day, which is at
the low end of the penalty range for per-day CMPs ($50-$3,000). 42 C.F.R.

§§ 488.408(d), 488.438(a)(1). °

The facility has a significant history of noncompliance, a factor that justifies a higher
CMP. A January 2006 survey found substantial non-compliance with 42 C.F.R.

§ 483.25, along with other deficiencies, a finding that was upheld following a hearing.
Highland Pines Nursing Home, DAB CR1563 (2007).

The facility has repeatedly been cited for failing to consult physicians about changes in
resident conditions. In February 2007, it was cited as noncompliant with 42 C.F.R.

§ 483.10(b)(11) at scope and severity level E (a pattern of noncompliance with the
potential for more than minimal harm) because staff did not consult a resident’s physician
about a Stage II pressure sore. CMS also found that the facility was not in substantial
compliance with regulations governing social services, treatment of pressure sores,
medication errors, sanitary conditions, specialized rehabilitation services, dental services,
pharmacy services, and administration. The worst of its deficiencies caused actual harm
that was not immediate jeopardy (scope and severity level H). CMS Ex. 11 at 1-18.

Nor did the facility thereafter maintain substantial compliance. On January 10, 2008,
surveyors again cited deficiencies under 42 C.F.R. § 483.10(b)(11), at scope and severity
level E, because the facility did not notify physicians of abnormal lab results for four
residents who had been prescribed the anticoagulant, Coumadin. CMS also found
deficiencies regarding notice of rights and services, grievances, participation in resident
and family groups, accommodation of needs, comprehensive care plans, accidents and
supervision, infection control, proficiency of nurse aides, and use of outside resources.
Again, the worst of the deficiencies caused actual harm (scope and severity level H).

And, during the annual survey that immediately preceded the complaint investigation that
is the subject of this decision, the facility was cited under 42 C.F.R. §§ 483.10(b)(11) and
483.25, at scope and severity level G (isolated instance of actual harm that is not
immediate jeopardy), for failing to consult a resident’s physician or notify her family
member when that resident became difficult to rouse, too ill to leave her bed, and
suffered loose stools. CMS Ex. 11 at 35-37.

° Petitioner also complains about the duration of the $1,100 per day CMP, but not
because it alleges that it reached substantial compliance before that date. P. Sur-Reply at
13. In fact, CMS accepted the completion date Petitioner alleged in its plan of
correction. Instead, Petitioner complains about how long it took to achieve substantial
compliance, a position that has no merit.
13

Petitioner argues that its financial condition affects its ability to pay the penalty. In
support of its position, Petitioner lists, without supplying any underlying documentation,
its profits and losses for the years 2004-2009, a list of its current assets and liabilities for
those years, and its “net equity” for those years. P. Ex. 9. But none of this establishes
that the facility lacks “adequate assets to pay the CMP without having to go out of
business or compromise resident health and safety.” Sanctuary at Whispering Meadows,
DAB No. 1925 at 19 (2004); Guardian Care Nursing and Rehab Cntr., DAB No. 2260 at
9-10 (2009). Since Petitioner does not claim this degree of financial insolvency, its
financial condition does not render the CMP unreasonable. '°

With respect to the remaining factors, as the above-discussion shows, the deficiencies
were significant and posed a pattern of immediate jeopardy to resident health and safety.
The facility is particularly culpable because its staff deliberately disregarded a physician
order.

A CMP is supposed to impose a financial burden significant enough to compel corrective
action. Based on its history — particularly its repeated failures to consult its residents’
physicians about significant changes — I conclude that the penalty here must be very big
to compel correction. | therefore do not find the penalties imposed unreasonable.

IV. Conclusion

For the reasons discussed above, | find that the facility was not in substantial compliance
with the Medicare requirements, its deficiencies posed immediate jeopardy to resident
health and safety, and I affirm as reasonable the penalty imposed.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

° In fact, the facility made profits in 2008 and 2009. P. Ex. 9 at 2.
